United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2004
Issued: May 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2006 appellant filed a timely appeal from an August 25, 2005 decision of
the Office of Workers’ Compensation Programs affirming the termination of his compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s monetary compensation
benefits effective November 27, 2004 under section 8106(c) of the Federal Employees’
Compensation Act on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on or before February 1, 1991 appellant, then a 57-year-old mail
clerk, sustained bilateral carpal tunnel syndrome and bilateral peripheral neuritis of the upper
extremities. Appellant underwent a right median nerve release on March 15, 1991 and returned
to light duty on March 21, 1991. He was off work from October 12, 1991 to February 6, 1992.

Appellant underwent a second right median nerve release on December 9, 1994 and returned to
light-duty work on March 8, 1995 as a mailing requirements clerk. By decision dated April 25,
1995, the Office determined that his actual earnings as a mailing requirements clerk, a sedentary
clerical position, was representative of his wage-earning capacity.
By decision dated March 15, 1996, the Office awarded appellant a schedule award for a
10 percent permanent impairment of the right upper extremity.
On September 9, 1997 appellant underwent a left median nerve release. He returned to
light-duty work for four hours a day on December 17, 1997. On October 26, 1998 appellant
underwent right ulnar nerve decompression.
He returned to full-time light duty on
September 29, 1999, reducing his schedule to four hours a day as of October 4, 1999.
By decision dated October 16, 2000, the Office granted appellant a schedule award for a
19 percent impairment of the left upper extremity and an additional 19 percent impairment of the
right upper extremity.
Appellant stopped work on September 8, 2002 and did not return. In an October 10,
2002 report, Dr. Hubert Kiefl, an attending Board-certified internist, opined that appellant was
totally disabled for work due to severe ulnar neuropathy and spinal stenosis. He received
compensation on the periodic rolls through January 24, 2004.
By decision dated February 13, 2004, the Office awarded appellant a schedule award for
an additional 23 percent permanent impairment of the right upper extremity or a cumulative total
of 42 percent. The period of the award ran from January 25, 2004 to June 9, 2005.
In a March 29, 2004 letter, appellant requested that the Office suspend payment of his
schedule award until his planned retirement. He stated that he had planned to retire on April 1,
2004 but could not due to errors in his paperwork. In an April 12, 2004 letter, the Office advised
appellant that it had suspended payment of the schedule award at his request. Appellant’s case
was replaced on the periodic compensation rolls through November 27, 2004.
The Office referred appellant to Dr. Timothy Jackson, a Board-certified orthopedic
surgeon, for a second opinion examination. The Office requested that Dr. Jackson review a
position description for a modified mail requirements clerk and opine whether appellant was
medically able to perform the assigned tasks. Dr. Jackson submitted a June 7, 2004 report of an
April 16, 2004 examination. He found pain over the surgical incisions from the right cubital
tunnel release and bilateral median nerve releases, bilaterally restricted wrist motion and bilateral
hand weakness. Dr. Jackson reviewed the report of a May 26, 2004 functional capacity
evaluation performed at his request. He opined that appellant could perform full-time light to
medium capacity work, encompassing the physical requirements of the modified mail
requirements clerk position. The job required lifting 6 to 10 pounds, answering the telephone
and cleaning file jackets. Appellant could perform repetitive upper extremity activities, but not
for more than 30 minutes continuously “without rest of at least 10 minutes.” Dr. Jackson limited
pushing and pulling to 20 pounds and reaching above shoulder level to no more than 30 minutes.
On August 26, 2004 the employing establishment offered appellant a permanent, fulltime, modified limited-duty job as a mailing requirements clerk. The position involved computer
2

data entry, filing, making and answering telephone calls, filling out forms and folding and
stuffing envelopes. The job required lifting less than five pounds, no pulling, pushing or
reaching above the shoulder. Appellant was “allowed to have a break every 30 minutes for
10 minutes.” The employing establishment noted that there was a break room and bathroom
immediately adjacent to appellant’s work area.
Appellant refused the offer on September 14, 2004, asserting that his application for
retirement was pending. In a September 23, 2004 letter, he stated that he submitted “paperwork
to retire as of October 1, 2004, but after receiving [the job offer] requested” a date change to
September 25, 2004. Appellant also contended that the offered position was not within the
physical restrictions given by his physicians and that Dr. Jackson saw him for “less than an
hour.” In a second September 23, 2004 letter, he requested to be removed from the
compensation rolls as of September 25, 2004 as he “submitted [his] paperwork to retire that
date.”
The record demonstrates that appellant elected retirement under the Civil Service
Retirement System effective September 25, 2004.
Appellant’s application was dated
September 13, 2004.
In a September 29, 2004 letter, the Office advised appellant that the offered modified
mailing requirements clerk position was suitable work within his medical restrictions. The
Office afforded appellant 30 days in which to either accept the position or provide good cause for
refusal. The Office advised appellant that under section 8106(c) of the Act, he would lose his
entitlement to compensation if he refused suitable work.
In an October 4, 2004 letter, appellant contended that he retired before the job offer was
made. In an October 5, 2004 telephone memorandum, the Office noted appellant’s contention
that his physicians found him totally disabled for work as of 2002.
In an October 26, 2004 letter, the Office advised appellant that the offered position was
suitable work and that he had until November 1, 2004 to accept or reject the job offer. In a
November 3, 2004 letter, the Office advised appellant that the offered position was still found to
be suitable work and remained available. The Office afforded appellant 15 days to accept the
position or incur the termination of his compensation benefits. The Office stated that no further
reasons for refusal would be considered.
On November 15, 2004 appellant submitted a November 2, 2004 report from
Dr. Diane E. Ross, an attending neurologist, who discussed appellant’s upper extremity
conditions, bulging lumbar discs and mild stenosis. Dr. Ross stated an impression of “chronic
intractable pain and numbness in [the] upper extremities secondary to bilateral ulnar entrapment
neuropathies as well as bilateral carpal tunnel syndrome status post several surgeries without
resolution of symptoms.” She also noted muscle atrophy, significant motor and sensory loss in
the right hand.
On November 18, 2004 the Office verified that the offered mailing requirements clerk
position remained available.

3

By decision dated November 23, 2004, the Office terminated appellant’s monetary
compensation benefits effective November 27, 2004 under section 8106(c) of the Act on the
grounds that he refused an offer of suitable work. The Office noted that the penalty provisions of
section 8106(c) of the Act served as a bar to appellant’s receipt of any additional schedule award
compensation. The Office found that appellant received proper notice that the offered position
was suitable work. The Office further found that appellant did not provide good cause for
refusing the position, which remained open and available to him. The Office further found that
the position was within the restrictions prescribed by Dr. Jackson on June 7, 2004. The Office
noted that Dr. Ross did not indicate that appellant was medically unable to perform the offered
position.
In a May 18, 2005 letter, appellant requested reconsideration. He submitted additional
evidence. In a February 21, 2005 report, Dr. Ross noted sensory loss in both upper extremities
below the forearm, left worse than right. She stated an impression of chronic, intractable upper
extremity pain and paresthesias as well as lumbar abnormalities. Dr. Ross opined that appellant
could not “lift, carry, bend, push, pull,” sit or stand for extended periods or “use his hands for
repetitive motion or manipulation … because of his prior problems.” She opined that appellant
was disabled for work. Dr. Ross explained that writing, lifting or sorting mail “could cause
further damage.” In a March 3, 2005 report, she opined that appellant had possible cervical disc
involvement superimposed on bilateral carpal tunnel syndrome.
By decision dated May 26, 2005, the Office denied reconsideration on the grounds that
the evidence submitted was not relevant, cumulative and immaterial.
Appellant submitted a February 22, 2005 electromyography report from Dr. Ross,
diagnosing “severe radial nerve, ulnar nerve and median nerve neuropathies on the right and
severe ulnar and median neuropathies on the left.”
In an August 17, 2005 telephone memorandum, the Office conceded that it did not
consider all the evidence submitted in support of appellant’s May 18, 2005 request for
reconsideration. The Office noted appellant’s contention that the employing establishment
“refused to let him come back to work … because he had submitted retirement papers.”
By decision dated August 25, 2005, the Office affirmed the November 23, 2004
termination decision on the grounds that the medical evidence was insufficient to support that the
mailing requirements clerk position was unsuitable at that time. The Office found that the
reports of Dr. Ross did not establish that appellant was medically unable to perform the offered
mail requirements clerk position as of November 23, 2004. Dr. Ross discussed appellant’s work
restrictions only as of February 21, 2005. The Office further found that an approved retirement
application was not a valid reason for effusing the offered position. The Office also set aside the
May 26, 2005 decision.

4

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 In this case, the Office terminated appellant’s
compensation under section 8106(c)(2) of the Act, which provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.2 To justify termination of
compensation, the Office must show that the work offered was suitable and must inform
appellant of the consequences of refusal to accept such employment.3 Section 8106(c) will be
narrowly construed as it serves as a penalty provision, which may bar an employee’s entitlement
to compensation based on a refusal to accept a suitable offer of employment.4
Section 10.517(a) of the Act’s implementing regulation provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee has
the burden of showing that such refusal or failure to work was reasonable or justified.5 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.6
ANALYSIS
The Office terminated appellant’s monetary compensation benefits effective
November 27, 2004, on the grounds that he refused an August 26, 2004 offer of suitable work.
The Office found that the weight of the medical evidence established that the position was within
appellant’s physical capabilities. This evidence included a May 26, 2004 functional capacity
evaluation performed for and reviewed by Dr. Jackson, a Board-certified orthopedic surgeon and
second opinion physician. He opined that appellant could perform the sedentary, clerical tasks
required by the offered position on a full-time basis. Appellant required permanent restrictions
against pushing or pulling more than 20 pounds, repetitive upper extremity motion for more than
30 minutes continuously, followed by a 10-minute break.
The employing establishment’s August 26, 2004 modified mailing requirements clerk job
offer involved sedentary, clerical duties. The listed restrictions limited lifting to less than five
pounds, no reaching above the shoulder, pushing or pulling. Appellant was also allowed a
10-minute break every 30 minutes. The Board finds that these restrictions are within those set
forth by Dr. Jackson, based on the abilities demonstrated by the May 26, 2004 functional
capacity evaluation. Therefore, the Board finds that the position offered appellant on August 26,
2004 was suitable work within appellant’s physical capabilities.
1

Linda D. Guerrero, 54 ECAB 556 (2003); Mohamed Yunis, 42 ECAB 325, 334 (1991).

2

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

3

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

4

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

5

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 3.

6

Id. at § 10.516.

5

Appellant rejected the offered position on September 14, 2004, asserting that his
retirement application was pending. He made similar assertions in an October 4, 2004 letter and
October 5, 2004 telephone call. Retirement, however, is not considered an acceptable reason for
refusing an offer of suitable work.7
Appellant also contended that the offered position was not within restrictions given by his
physicians. However, he did not submit sufficient medical evidence supporting his assertion that
he was totally disabled and could not perform the position. Appellant submitted a November 2,
2004 report from Dr. Ross, an attending neurologist, who diagnosed chronic pain and numbness
in both upper extremities due to the accepted conditions. However, Dr. Ross did not opine that
the position requirements were beyond his physical capabilities or that it was otherwise
unsuitable as of November 23, 2004.
The Office properly advised appellant by November 3, 2004 letter that his reasons for
refusing the offered position were not valid and that he must either accept the position within
15 days or face termination of his compensation benefits. However, appellant did not accept the
position. As the weight of the competent medical evidence at the time of the November 23, 2004
decision established that appellant could perform the duties of the offered position, he did not
offer sufficient justification for refusing the offered position. Therefore, the Board finds that the
Office met its burden of proof to terminate appellant’s compensation benefits effective
November 27, 2004 as he refused an offer of suitable work.8
As the Office met its burden of proof to terminate appellant’s compensation based on his
refusal of suitable work, the burden shifted to him to show that his refusal was justified.9 In
support of his May 18, 2005 request for reconsideration, appellant contended that the employing
establishment barred him from accepting the offer of suitable work because he had applied for
retirement. However, he did not submit factual evidence corroborating this assertion. Appellant
did not provide correspondence from employing establishment officials, excerpts from personnel
manuals or employing establishment regulations, coworker affidavits or other documentation
substantiating that the employing establishment prohibited him from accepting the August 26,
2004 job offer.
Appellant submitted additional medical evidence on reconsideration. In a February 21,
2005 report, Dr. Ross opined that appellant was disabled for work. She found appellant unable
to lift, carry, bend, push or pull, sit or stand for extended periods or perform repetitive hand
motions. This report does not address appellant’s ability to perform the offered modified
position as of November 23, 2004. Dr. Ross’ February 22 and March 3, 2005 reports do not
address the offered position or the work restrictions recommended by Dr. Jackson. Therefore,
they are insufficient to establish appellant’s assertion that the offered position was beyond his
physical capacities.
7

Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to receive disability retirement benefits
rather than accept a position offered by the employing establishment).
8

Karen L. Yaeger, 54 ECAB 323 (2003).

9

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

6

The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation benefits as of November 27, 2004. The Board further finds that, when the burden
of proof then shifted to appellant, he did not submit sufficient evidence to justify his refusal of
the offered position. Thus, the Office’s August 25, 2005 decision is correct under the law and
facts of this case.10
CONCLUSION
The Board finds that the Office properly terminated appellant’s monetary compensation
benefits effective November 27, 2004 on the grounds that he refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2005 is affirmed.
Issued: May 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

The Board notes that as the sanctions under section 8106(c)(2) of the Act were properly applied, appellant is
not entitled to receive further compensation, including the remainder of the February 13, 2004 schedule award.
Stephen R. Lubin, 43 ECAB 564 (1992).

7

